PER CURIAM.
As the evidence clearly shows that the plaintiff left the employ of the defendants on account of his fear of strikers, who had assaulted him .on the street, and was not discharged or requested to leave, there is no ground for allowing him to recover his unearned wages. On the other hand, the defendants consented to his leaving, and should not be allowed to retain the $50 deposit.
The recovery should therefore be reduced to $62, the amount of the deposit, and $12 for the three days’ work for which he received no pay, plus the costs and disbursements, and, as modified, affirmed, without costs to either party.